Exhibit 10.4

AMENDED AND RESTATED

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT (this
“Agreement”), dated as of January 26, 2016, by and between SeaChange
International, Inc., with its principal place of business at 50 Nagog Park,
Acton, MA 01720 (the “Company”), and Anthony Dias (the “Executive”) amends and
restates that prior Change in Control Severance Agreement dated as of
February 26, 2013.

WHEREAS, the Executive is employed as the Company’s Chief Financial Officer;

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continuous employment of key management personnel,
and recognizes that, as is the case with many publicly held corporations, the
possibility of a change in control may exist and that such possibility, and the
uncertainty and questions which it may raise among management, may result in the
distraction or departure of management personnel to the detriment of the Company
and its stockholders; and

WHEREAS, the Board of Directors of the Company has determined that appropriate
steps should be taken to reinforce and encourage the Executive’s continued
attention and dedication to the Executive’s assigned duties without distraction
in the face of potentially disturbing circumstances arising from the possibility
of a change in control of the Company, although no such change is presently
known to be contemplated.

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1

DEFINITIONS

Except as may otherwise be specified or as the context may otherwise require,
the following terms shall have the respective meanings set forth below whenever
used herein:

“Annual Bonus” shall mean the Executive’s target annual bonus (excluding any
annual target long-term incentive compensation opportunity) for the Company’s
fiscal year in which the Covered Termination occurs.

“Base Salary” shall mean the annual base rate of regular compensation of the
Executive immediately before a Covered Termination, or if greater, the highest
annual rate at any time during the 12-month period immediately preceding the
Covered Termination.

“Board” shall mean the Board of Directors of the Company.



--------------------------------------------------------------------------------

“Cause” shall mean (i) the Executive’s engaging in willful and repeated gross
negligence or gross misconduct, (ii) the Executive’s breaching of a material
fiduciary duty to the Employer, or (iii) the Executive’s being convicted of a
felony, in either case, to the demonstrable and material injury to the Employer.
For purposes hereof, no act, or failure to act, on the Executive’s part, shall
be deemed “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that any act or omission was in the
best interest of the Employer.

“Change in Control” shall mean the first to occur, after the date hereof, of any
of the following:

(i) the members of the Board at the beginning of any consecutive
12-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any director whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
members of the Board then still in office who were members of the Board at the
beginning of such 12-calendar-month period, shall be deemed to be an Incumbent
Director;

(ii) any consolidation or merger of the Company where the stockholders of the
Company, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Securities Exchange Act), directly or
indirectly, shares of Stock representing in the aggregate 50% or more of the
combined voting power of the securities of the corporation issuing cash or
securities in the consolidation or merger (or of its ultimate parent
corporation, if any);

(iii) there shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company, other
than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least 50% of the combined voting power of the
voting securities of which are owned by Persons in substantially the same
proportion as their ownership of the Company immediately prior to such sale or
(B) the approval by stockholders of the Company of any plan or proposal for the
liquidation or dissolution of the Company; or

(iv) any corporation or other legal person, pursuant to a tender offer, exchange
offer, purchase of stock (whether in a market transaction or otherwise) or other
transaction or event acquires securities representing 40% or more of the
combined voting power of the voting securities of the Company, or there is a
report filed on Schedule 13D or Schedule 14D-1 (or any successor schedule, form
or report), each as promulgated pursuant to the U.S. Securities Exchange Act,
disclosing that any “person” (as such term is used in Section 13(d)(3) or
Section 14(d)(2) of the Securities Exchange Act) has become the “beneficial
owner” (as such term is used in Rule 13d-3 under the Securities Exchange Act) of
securities representing 40% or more of the combined voting power of the voting
securities of the Company.

Notwithstanding the foregoing, none of the foregoing event(s) shall constitute a
Change in Control unless such event(s) constitutes a “change in the ownership or
effective control” or a change “in the ownership of a substantial portion of the
assets,” in each case within the meaning of Section 409A(a)(2)(A)(v) of the Code
and any regulations and other guidance in effect from time-to-time thereunder.



--------------------------------------------------------------------------------

Upon the occurrence of a Change in Control as provided above, no subsequent
event or condition shall constitute a Change in Control for purposes of this
Agreement, with the result that there can be no more than one Change in Control
hereunder.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company” shall mean, subject to Section 6.1(a), SeaChange International, Inc.,
a Delaware corporation.

“Covered Termination” shall mean if, within the two (2) year period immediately
following a Change in Control, the Executive (i) is terminated by the Employer
without Cause (other than on account of death or Disability), or (ii) terminates
the Executive’s employment with the Employer for Good Reason. The Executive
shall not be deemed to have been terminated for purposes of this Agreement
merely because the Executive ceases to be employed by the Employer and becomes
employed by a new employer involved in the Change in Control; provided that such
new employer shall be bound by this Agreement as if it were the Employer
hereunder with respect to the Executive. It is expressly understood that no
Covered Termination shall be deemed to have occurred merely because, upon the
occurrence of a Change in Control, the Executive ceases to be employed by the
Employer and does not become employed by a successor to the Employer after the
Change in Control if the successor makes an offer to employ the Executive on
terms and conditions which, if imposed by the Employer, would not give the
Executive a basis on which to terminate employment for Good Reason.

“Date of Termination” shall mean (i) if the Executive’s employment is terminated
by the Company for Cause, the date of receipt of the Notice of Termination for
Cause or any later date specified therein (which date shall be not more than
thirty (30) days after giving such notice), as the case may be; (ii) if the
Executive’s employment is terminated by the Executive for Good Reason, the 30th
day following receipt by the Company of the Notice of Termination for Good
Reason; (iii) if the Executive’s employment is terminated by the Company other
than for Cause or Disability, the date on which the Company notifies the
Executive of such termination, (iv) if the Executive’s employment is terminated
by reason of death or Disability, the date of death of the Executive or the date
on which it is determined that the Executive has a Disability, as the case may
be, and (v) if the Executive’s employment is terminated by the Executive without
Good Reason (and not due to Disability), the date of receipt of the Notice of
Termination (which date shall be not more than thirty (30) days after giving
such notice). Notwithstanding the foregoing, in no event shall the Date of
Termination with respect to a Covered Termination occur until the Executive
experiences a separation from service within the meaning of Section 409A of the
Code, and the date on which such separation from service takes place shall be
the Date of Termination.

“Disability” shall mean the occurrence after a Change in Control of the
incapacity of the Executive due to physical or mental illness, whereby the
Executive shall have been absent from the full-time performance of the
Executive’s duties with the Employer for six (6) consecutive months or, in any
one (1) year period, for an aggregate of six (6) months.



--------------------------------------------------------------------------------

“Employer” shall mean the Company (if and for so long as the Executive is
employed thereby) and each Subsidiary which may now or hereafter employ the
Executive or, where the context so requires, the Company and such Subsidiaries
collectively. A subsidiary which ceases to be, directly or indirectly, through
one or more intermediaries, controlling, controlled by or under common control
with the Company prior to a Change in Control (other than in connection with and
as an integral part of a series of transactions resulting in a Change in
Control) shall, automatically and without any further action, cease to be (or be
part of) the Employer for purposes hereof.

“Good Reason” shall mean, without the express written consent of the Executive,
the occurrence after a Change in Control of any of the following circumstances:

(i) the material reduction of the Executive’s title, authority, duties or
responsibilities, or the assignment to the Executive of any duties inconsistent
with Executive’s position, authority, duties or responsibilities from those in
effect immediately prior to the Change in Control;

(ii) a requirement that the Executive report to anyone other than the Board
and/or the chief executive officer of the acquiring entity and/or the chief
business officer of the applicable business unit of the acquiring company;

(iii) a material reduction in the budget over which the Executive retains
authority from that which exists as of immediately prior to the Change in
Control;

(iv) a reduction in the Executive’s Base Salary as in effect immediately before
the Change in Control;

(v) a material reduction in the Executive’s annual bonus opportunity or annual
target long-term incentive compensation opportunity (whether payable in cash,
shares of Stock or a combination thereof) as in effect on the Change in Control;
provided, that for the avoidance of doubt, a material reduction of such annual
target long-term incentive compensation opportunity shall not be deemed to occur
if such opportunity becomes payable solely in cash;

(vi) the Company’s requiring the Executive to be based at any other geographic
location more than 50 miles from that location at which the Executive primarily
performed Executive’s services immediately prior to the occurrence of a Change
in Control, except for required travel on the Company’s business to an extent
substantially consistent with Executive’s business travel obligations
immediately prior to such Change in Control;

(vii) the failure of the Company to obtain a reasonable agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 6.1(a);

(viii) the failure of the Company to pay the Executive any amounts due
hereunder; or

(ix) any material breach by the Company of this Agreement, including but not
limited to a breach of the obligation under Section 2 of this Agreement.



--------------------------------------------------------------------------------

For avoidance of doubt, whether there has been a reduction of an annual bonus
opportunity or an annual target long-term incentive compensation opportunity
under clause (v) above shall take into account, without limitation, any target,
minimum and maximum amounts payable and the attainability and otherwise the
reasonableness of any performance hurdles, goals and other measures, each
considered relative to the corresponding element with respect to the Executive
in the period prior to the Change in Control.

Notwithstanding anything to the contrary contained herein, the Executive’s
termination of employment will not be treated as for Good Reason as the result
of the occurrence of any event specified in the foregoing clauses (i) through
(ix) unless, within ninety (90) days following the occurrence of such event, the
Executive provides written notice to the Company of the occurrence of such
event, which notice sets forth the nature of the event and the Executive
terminates employment on the 30th day following receipt by the Company of such
notice.

“Notice of Termination” shall mean a notice given by the Employer or Executive,
as applicable, which shall indicate the date of termination and the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provisions so indicated.

“Person” shall have the meaning ascribed thereto by Section 3(a)(9) of the
Securities Exchange Act, as modified and used in Sections 13(d) and 14(d)
thereof (except that such term shall not include (i) the Company or any of its
Subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company, or (v) such Executive or any “group” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act) which
includes the Executive).

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

“Stock” shall mean the common stock, $.01 par value, of the Company.

“Subsidiary” shall mean any entity, directly or indirectly, through one or more
intermediaries, controlled by the Company.

Section 2

CHANGE IN CONTROL SEVERANCE BENEFITS

2.1 Cash Severance. If a Covered Termination occurs, then, subject to the
provisions of Section 2.3(b) and Section 4 below, the Company shall pay to the
Executive an amount equal to the sum of: (a) one (1) times the Executive’s Base
Salary, (b) 150% of the Annual Bonus, plus (c) $62,000.



--------------------------------------------------------------------------------

2.2 Accelerated Vesting for Equity Awards. The vesting of the Executive’s Equity
Awards shall be governed by this Section 2.2. The term “Equity Award” shall mean
stock options, stock appreciation rights, restricted stock, restricted stock
units, performance shares or any other form of award that is measured with
reference to the Stock.

(a) If an Executive’s Equity Award (other than a Performance-Vested Equity
Award, as defined below) is continued, assumed or substituted and at any time on
and after the Change in Control and the Executive suffers a Covered Termination,
then the vesting and exercisability of all such unvested Equity Awards held by
the Executive shall be accelerated in full and any reacquisition rights held by
the Company with respect to any such Equity Award shall lapse in full, in each
case, upon such termination. A “Performance-Vested Equity Award” means any
Equity Award that provides for vesting upon achieving a goal based on business
criteria (including but not limited to stock price) that applies to the
Executive, a business unit, division, Subsidiary, affiliate, the Company or any
combination of the foregoing. Any accelerated vesting of a Performance-Vested
Equity Award in connection with a Change in Control shall be determined under
the terms of the underlying award agreement and the plan under which the
Executive received such award.

(b) For avoidance of doubt, no change shall be made to any Equity Award
(including, without limitation, any substitution or assumption of an Equity
Award) that adversely affects the Executive unless it is consented to in writing
by the Executive or is permitted under the terms of the plan under which the
Equity Award was granted by the Company to the Executive.

2.3 (a) The payments and benefits provided for in Section 2.1 and Section 2.2
shall (except as otherwise expressly provided therein or as provided in
Section 2.3(b) or Section 2.4(b), or as otherwise expressly provided hereunder)
be made on the business day coinciding with or next following the 10th day
following the Date of Termination with respect to a Covered Termination (the
“Payment Date”).

Notwithstanding any other provision of this Agreement, if the Executive is a
“specified employee” as defined in Section 409A of the Code, any payment under
this Agreement that would constitute deferred compensation for purposes of
Section 409A of the Code that is payable on account of the Executive’s
separation from service shall be made in accordance with Section 2.4(b) hereof.

(b) Notwithstanding any other provision of this Agreement to the contrary, no
payment or benefit otherwise provided for under or by virtue of the foregoing
provisions of this Agreement shall be paid or otherwise made available unless,
on or before the Payment Date, the Executive has executed and not revoked a
valid, binding and irrevocable general release of claims in favor of the
Employer, in form and substance reasonably acceptable to the Employer. Failure
by the Executive to timely deliver (and not revoke) a valid and binding release
shall result in the forfeiture of all payments and benefits under this
Agreement.

2.4 The Company and the Executive acknowledge and agree that the payments and
benefits described in Section 2.1, Section 2.2 and Section 3.1 of this Agreement
(the “Deferred Compensation”) may constitute a “nonqualified deferred
compensation plan” that is subject to Section 409A of the Code. The Company and
the Executive intend to administer the Deferred



--------------------------------------------------------------------------------

Compensation in a manner that at all times is either exempt from or complies in
form and operation with the applicable limitations and standards of Section 409A
of the Code. Therefore, notwithstanding anything else contained herein, the
following limitations are expressly imposed with respect to the Deferred
Compensation.

(a) The Executive’s entitlement to receive or begin receiving payment of the
Deferred Compensation is conditioned upon the Executive’s separation from
service. For this purpose, the Executive shall have separated from service if
and only if his level of services to the Company and its affiliates decreases
and is expected to remain at a level equal to twenty percent (20%) or less of
the average level of services performed by the Executive during the immediately
preceding 36-month period.

(b) If the Executive is a “specified employee” as defined in Section 409A of the
Code with respect to the Company upon his separation from service, then any
payment required hereunder, to the extent such payment would constitute deferred
compensation for purposes of Section 409A of the Code that is payable on account
of the Executive’s separation from service, shall be deferred and shall not be
paid to the Executive until the date that is the later of (1) the date such
payment is due under the terms of this Agreement, or (2) 6 months and 1 day
following the date of the Executive’s separation from service.

(c) It is intended that each installment, if any of the payments and benefits
constituting Deferred Compensation shall be treated as a separate “payment” for
purposes of Section 409A of the Code. Neither the Company nor the Executive
shall have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Section 409A
of the Code.

Section 3

PARACHUTE TAX PROVISIONS

3.1 If all, or any portion, of the payments and benefits provided under this
Agreement, if any, either alone or together with other payments and benefits
which the Executive otherwise receives or is entitled to receive from the
Company or its affiliates (collectively, the “Total Payments”) would constitute
an excess “parachute payment” within the meaning of Section 280G of the Code
(whether or not under an existing plan, arrangement or other agreement) and
would result in the imposition on the Executive of an excise tax under
Section 4999 of the Code (the “Excise Tax”), then the Executive shall be paid or
provided, as the case may be, the Total Payments unless the after-tax amount
that would be retained by the Executive (after taking into account any and all
applicable federal, state and local excise, income or other taxes payable by the
Executive, including the Excise Tax) is less than the after-tax amount that
would be retained by the Executive (after taking into account any and all
applicable federal, state and local excise, income or other taxes payable by the
Executive, other than the Excise Tax) if the Executive were instead to be paid
or provided, as the case may be, the maximum amount of the Total Payments that
the Executive could receive without being subject to the Excise Tax (the
“Reduced Payments”), in which case the Executive shall be entitled only to the
Reduced Payments. After-tax amounts under this Section 3.1 shall be calculated
at the highest marginal individual income tax rate as set forth in the Code as
in effect at the time of employment termination, subject to any



--------------------------------------------------------------------------------

adjustment that the 280G Firm (as defined in Section 3.2 below) deems
appropriate to reflect the phase out of any deductions, exclusions or exemptions
with respect to compensation payable to the Executive by the Company.

3.2 The amount or amounts (if any) payable under this Section 3 shall be
determined, at the sole cost of the Company, by the 280G Firm, whose
determination or determinations shall be final and binding on all parties. The
“280G Firm” for purposes of this Section 3 shall be an accounting firm or law
firm of national reputation that is selected for this purpose by the Company’s
Chief Executive Officer prior to a Change in Control. In order to assess whether
payments under this Agreement or otherwise qualify as reasonable compensation
that is exempt from being a parachute payment under Section 280G of the Code,
the 280G Firm may retain the services of an independent valuation expert. The
Company will direct the 280G Firm to submit any determination it makes under
Section 3 and provide detailed supporting calculations and any valuation report,
if applicable, to both the Executive and the Company as soon as reasonably
practicable.

3.3 If the 280G Firm determines that one or more reductions are required under
Section 3, the 280G Firm shall also determine which of the Total Payments shall
be reduced to the extent necessary so that no portion thereof shall be subject
to the excise tax imposed by Section 4999 of the Code, and the Company shall pay
only the Reduced Payments to the Executive. The 280G Firm shall make reductions
required under Section 3 of this Agreement in a manner that maximizes the net
after-tax amount payable to the Executive as follows: first, by reducing or
eliminating the portion of the Total Payments that are payable in cash; second,
by reducing or eliminating the portion of the Total Payments that are not
payable in cash (other than Total Payments as to which Treasury Regulations
Section 1.280G-1 Q/A 24(c) (or any successor provision thereto) applies
(“Q&A-24(c) Payments”)); and, third, by reducing or eliminating Q/A-24(c)
Payments. In the event that any Q&A-24(c) Payment or acceleration is to be
reduced, such Q/A-24(c) Payment shall be reduced or cancelled in the reverse
order of the date of grant of the awards.

3.4 As a result of the uncertainty in the application of Section 280G at the
time that the 280G Firm makes its determinations under this Section 3, it is
possible that amounts will have been paid or distributed to the Executive that
should not have been paid or distributed (collectively, the “Overpayments”), or
that additional amounts should be paid or distributed to the Executive
(collectively, the “Underpayments”). If the 280G Firm determines, based on
either the assertion of a deficiency by the Internal Revenue Service against the
Company or the Executive which assertion the 280G Firm believes has a high
probability of success or controlling precedent or substantial authority, that
an Overpayment has been made, the Executive must repay the Overpayment to the
Company, without interest. If the 280G Firm determines, based upon controlling
precedent or substantial authority, that an Underpayment has occurred, the 280G
Firm will notify the Executive and the Company of that determination and the
amount of that Underpayment will be paid promptly by the Company to the
Executive.

3.5 The Executive will provide the 280G Firm access to, and copies of, any
books, records, and documents in the Executive’s possession as reasonably
requested by the 280G Firm, and otherwise cooperate with the 280G Firm in
connection with the preparation and issuance of the determinations and
calculations contemplated by Section 3. Cooperation may include, among



--------------------------------------------------------------------------------

other things, being interviewed in order for the 280G Firm to assess whether any
payments may be exempt from being parachute payments by virtue of qualifying as
reasonable compensation for purposes of Section 280G of the Code.

Section 4

RESTRICTIVE COVENANTS

4.1 The Executive shall remain subject to the restrictive covenants set forth in
the Employee Noncompetition, Nondisclosure and Developments Agreement
(“Noncompete Agreement”) following a Change in Control or any termination of
employment thereafter. The Executive acknowledges that the covenants contained
in the Noncompete Agreement are reasonable and necessary to protect the
legitimate interests of the Company and its affiliates, that the Company would
not have entered into this Agreement in the absence of such restrictions under
the Noncompete Agreement, and that any violation of any provision of the
Noncompete Agreement will result in irreparable injury to the Company. The
Executive further represents and acknowledges that: (i) the Executive has been
advised by the Company to consult Executive’s own legal counsel in respect of
this Agreement and the Noncompete Agreement, and (ii) the Executive has had full
opportunity, prior to execution of this Agreement, to review thoroughly this
Agreement and the Noncompete Agreement with Executive’s counsel.

Section 5

TERM OF AGREEMENT

5.1 The Agreement shall terminate on December 31, 2019, provided, however, that
the term of this Agreement shall be automatically extended thereafter for
successive four (4)) year periods unless, at least ninety (90) days prior to the
termination date of the then current succeeding four-year extended term of this
Agreement, either party has notified the other party that the term hereunder
shall expire at the end of the then-current term. Notwithstanding the foregoing,
if a Change in Control occurs before the expiration of the term of this
Agreement as described above, the term of this Agreement shall automatically be
extended until the second anniversary of such Change in Control.

5.2 The obligations of the Company and the Executive under this Agreement which
by their nature may require either partial or total performance after its
expiration shall survive any such expiration.

5.3 This Agreement shall not affect any rights of the Company or the Executive
prior to a Change in Control or any rights of the Executive granted in any other
agreement, plan or arrangements. The rights, duties and benefits provided
hereunder shall only become effective upon a Change in Control. If the
employment of the Executive by the Company is terminated for any reason prior to
a Change in Control, this Agreement shall thereafter be of no further force and
effect.



--------------------------------------------------------------------------------

Section 6

MISCELLANEOUS

6.1 (a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company expressly to assume and agree to perform under
the terms of this Agreement in the same manner and to the same extent that the
Company and its affiliates would be required to perform it if no such succession
had taken place (provided that such a requirement to perform which arises by
operation of law shall be deemed to satisfy the requirements for such an express
assumption and agreement), and in such event the Company (as constituted prior
to such succession) shall have no further obligation under or with respect to
this Agreement. Failure of the Company to obtain such assumption and agreement
with respect to the Executive prior to the effectiveness of any such succession
shall be a breach of the terms of this Agreement with respect to the Executive
and shall entitle the Executive to compensation from the Employer (as
constituted prior to such succession) in the same amount and on the same terms
as the Executive would be entitled to hereunder were the Executive’s employment
terminated for Good Reason following a Change in Control, except that for
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed the Date of Termination. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business or assets as aforesaid which assumes and agrees (or is
otherwise required) to perform this Agreement. Nothing in this Section 6.1(a)
shall be deemed to cause any event or condition which would otherwise constitute
a Change in Control not to constitute a Change in Control.

(b) Notwithstanding Section 6.1(a), the Company shall remain liable to the
Executive upon a Covered Termination after a Change in Control if the Executive
is not offered continuing employment by a successor to the Employer on a basis
which would not constitute a termination for Good Reason.

(c) This Agreement, and the Executive’s and the Company’s rights and obligations
hereunder, may not be assigned by the Executive or, except as provided in
Section 6.1(a), the Company, respectively; any purported assignment by the
Executive or the Company in violation hereof shall be null and void.

(d) The terms of this Agreement shall inure to the benefit of and be enforceable
by the personal or legal representatives, executors, administrators, permitted
successors, heirs, distributees, devisees and legatees of the Executive. If the
Executive shall die while an amount would still be payable to the Executive
hereunder if they had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the Executive’s devisee, legatee or other designee or, if there is no such
designee, the Executive’s estate.

6.2 The Executive shall not be required to mitigate damages or the amount of any
payment or benefit provided for under this Agreement by seeking other employment
or otherwise, nor will any payments or benefits hereunder be subject to offset
in the event the Executive does mitigate.

6.3 The Employer shall pay all reasonable legal fees and expenses incurred in a
legal proceeding, including any arbitration pursuant to Section 6.10 or
otherwise, by the Executive in seeking to obtain or enforce any right or benefit
provided by this Agreement. Such payments are to be made within twenty (20) days
after the Executive’s request for payment accompanied with



--------------------------------------------------------------------------------

such evidence of fees and expenses incurred as the Employer reasonably may
require; provided that if the Executive institutes a proceeding and the judge or
other decision-maker presiding over the proceeding affirmatively finds that the
Executive has failed to prevail substantially, the Executive shall pay
Executive’s own costs and expenses (and, if applicable, return any amounts
theretofore paid on the Executive’s behalf under this Section 6.3).

6.4 For the purposes of this Agreement, notice and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when hand delivered or mailed by United States certified or
registered express mail, return receipt requested, postage prepaid, if to the
Executive, addressed to the Executive at his or her respective address on file
with the Company; if to the Company, addressed to SeaChange International, Inc.,
50 Nagog Park, Acton, MA 01720, and directed to the attention of its Chief
Financial Officer; if to the Board, addressed to the Board of Directors, c/o 50
Nagog Park, Acton, MA 01720, and directed to the Company’s Chief Financial
Officer; or to such other address as any party may have furnished to the others
in writing in accordance herewith, except that notice of change of address shall
be effective only upon receipt.

6.5 Unless otherwise determined by the Employer in an applicable plan or
arrangement, no amounts payable hereunder upon a Covered Termination shall be
deemed salary or compensation for the purpose of computing benefits under any
employee benefit plan or other arrangement of the Employer for the benefit of
its employees.

6.6 Other than as set forth in a Performance-Vested Equity Award(s) to which the
Executive is party with the Company, this Agreement is the exclusive arrangement
with the Executive applicable to payments and benefits in connection with a
change in control of the Company (whether or not a Change in Control), and
supersedes any prior arrangements involving the Company or its predecessors or
affiliates relating to any change in control (whether or not a Change in
Control). This Agreement shall not limit any right of the Executive to receive
any payments or benefits under an employee benefit or executive compensation
plan of the Employer, initially adopted as of or after the date hereof, which
are expressly contingent thereunder upon the occurrence of a change in control
(including, but not limited to, the acceleration of any rights or benefits
thereunder); provided that in no event shall the Executive be entitled to any
payment or benefit under this Agreement which duplicates a payment or benefit
received or receivable by the Executive under any severance or similar plan or
policy of the Employer, and in any such case the Executive shall only be
entitled to receive the greater of the two payments.

6.7 Any payments hereunder shall be made out of the general assets of the
Employer. The Executive shall have the status of general unsecured creditor of
the Employer.

6.8 Nothing in this Agreement shall confer on the Executive any right to
continue in the employ of the Employer or interfere in any way (other than by
virtue of requiring payments or benefits as may expressly be provided herein)
with the right of the Employer to terminate the Executive’s employment at any
time.

6.9 The Employer shall be entitled to withhold from any payments or deemed
payments any amount of tax withholding required by law.



--------------------------------------------------------------------------------

6.10 The Executive may elect to have any controversy or claim arising out of or
relating to this Agreement or the breach of this Agreement (other than with
respect to an alleged breach of a restrictive covenant under Section 4 above)
that is not resolved by the Employer submitted to binding arbitration under the
Federal Arbitration Act in Boston, Massachusetts, administered by the American
Arbitration Association under its Employment Dispute Resolution Rules, subject
to any additional terms and conditions as may be agreed to by the Executive and
the Employer. The determination of the arbitrator(s) shall be conclusive and
binding on the Employer and Executive and judgment may be entered on the
arbitrator(s)’ award in any court having jurisdiction. The arbitration
provisions hereof shall, with respect to such controversy or dispute, survive
the termination of this Agreement. This Section 6.10 shall be administered in
accordance with the disputed payment provisions of Treasury Regulation
Section 1.409A-3(g).

6.11 This Agreement may be amended, superseded, canceled, renewed or extended,
and the terms hereof may be waived, only by a written instrument signed by the
parties or, in the case of a waiver, by the party waiving compliance. No delay
on the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any party
of any such right, power or privilege nor any single or partial exercise of any
such right, power or privilege, preclude any other or further exercise thereof
or the exercise of any other such right, power or privilege.

6.12 The Executive agrees that he will be subject to any compensation clawback
or recoupment policies that may be applicable to him as an executive officer of
the Company, as in effect from time to time and as approved by the Board or a
duly authorized committee thereof, whether or not approved before or after the
effective date of this Agreement.

6.13 The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement which shall remain in full force and effect.

6.14 The use of captions in this Agreement is for convenience. The captions are
not intended to and do not provide substantive rights.

6.15 THIS AGREEMENT SHALL BE CONSTRUED, ADMINISTERED AND ENFORCED ACCORDING TO
THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW, EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.

[The remainder of this page is left intentionally blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names, effective as of
the date first above written.

 

SEACHANGE INTERNATIONAL, INC. By:  

/s/ Steve Craddock

Name (Printed):  Steve Craddock Title:   Chairman

 

EXECUTIVE:

/s/ Anthony Dias

Name (Printed):  Anthony Dias